        Case: 3:20-cv-00107-jdp Document #: 48 Filed: 12/11/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 BARRY EARLS, THOMAS FETSCH, DAVID KIEL,
 TRENT SHORES, STEVE SCHUSSLER,
 CASSIE LIETAERT, and CHRIS JESSE,
 individually and on behalf of classes of
 similarly situated individuals,
                                                                 OPINION and ORDER
                             Plaintiffs,
                                                                     20-cv-107-jdp
         v.

 MENARD, INC., and JOHN DOES 1–10,

                             Defendants.


       This proposed class action concerns promotional vouchers offered by defendant

Menard, Inc., which owns Menards home improvement stores. The plaintiffs are Menards

customers who say that Menards promised them vouchers for use on future purchases, but

then either gave them smaller vouchers than promised or no vouchers at all. Plaintiffs assert

claims for breach of contract, breach of the implied duty of good faith and fair dealing, and

unjust enrichment, as well as claims under the consumer-fraud laws of the four states in which

they live.

       The court granted Menards’ motion to dismiss the consumer-fraud claims in plaintiffs’

original complaint on the ground that plaintiffs failed to satisfy federal pleading standards.

Dkt. 26. Plaintiffs filed an amended complaint as permitted by the court, Dkt. 27, and now

Menards again moves to dismiss the consumer-fraud claims pursuant to Federal Rule of Civil

Procedure 12(b)(6), contending that plaintiffs still haven’t adequately pleaded the claims.

Dkt. 29. The court will deny the motion for the reasons below.
        Case: 3:20-cv-00107-jdp Document #: 48 Filed: 12/11/20 Page 2 of 6




                                           ANALYSIS

       Menards contends that plaintiffs’ consumer-fraud claims should be dismissed for two

reasons: (1) plaintiffs’ allegations that Menards’ alleged misrepresentations “factored into”

their decisions to purchase goods from Menards are inadequate under the state statutes’

causation standards; and (2) the claims aren’t distinct from plaintiffs’ breach-of-contract claims

because plaintiffs haven’t alleged that Menards engaged in any misconduct beyond the

underlying alleged breaches.

A. Causation

       Plaintiffs live in Wisconsin, Illinois, Michigan, and North Dakota, and they seek to

bring consumer-fraud claims under the laws of each of those states. All of the statutes on which

plaintiffs rely require them to show a causal connection between Menards’ alleged

misrepresentations and their damages.1 In plaintiffs’ amended complaint, each plaintiff alleges

that misleading Menards advertisements “factored into” his or her decision to purchase goods

from Menards. See, e.g., Dkt. 27, ¶ 90. Menards contends that these allegations aren’t enough

to satisfy the consumer-fraud statutes’ causation standards.

       Menards cites Spacesaver Corp. v. Marvel Group, Inc., 621 F. Supp. 2d 659 (W.D. Wis.

2009), for the proposition that Wisconsin’s consumer-fraud statute requires a plaintiff to show

that the defendant’s misconduct “materially induced” the plaintiff to act, and Clark v. Experian


1
  See Wis. Stat. § 100.18(11)(b) (action may be brought by “[a]ny person suffering pecuniary
loss because of a violation of this section”); 815 Ill. Comp. Stat. 505/10a(a) (action may be
brought by “[a]ny person who suffers actual damage as a result of a violation of this Act”);
Mich. Comp. Laws § 445.911(2), (3) (action may be brought by “person who suffers loss as a
result of a violation of this act”); N.D. Cent. Code § 51-15-09 (statute authorizing state
attorney general to enforce consumer-fraud laws “does not bar any claim for relief by any
person against any person who has acquired any moneys or property by means of any practice
declared to be unlawful in this chapter”).


                                                2
            Case: 3:20-cv-00107-jdp Document #: 48 Filed: 12/11/20 Page 3 of 6




Information Solutions, Inc., 256 F. App’x 818 (7th Cir. 2007), for the proposition that Illinois’s

consumer-fraud statute requires a plaintiff to show that the defendant’s misconduct

“proximately caused” the plaintiff’s damages. Menards cites no authority for its assertion that

Michigan’s and North Dakota’s consumer-fraud statutes have similar causation standards.

        Neither case supports Menards’ argument. In Spacesaver, the court dismissed the

plaintiff’s Wisconsin-law consumer-fraud claim because it was based on an invalid legal

theory—that a defendant could violate the statute by inducing a third party to act to the

plaintiff’s detriment—not because the plaintiff had insufficiently alleged that it had been

induced to act by the defendant’s misrepresentations. See Spacesaver, 621 F. Supp. 2d at

663–64. And Clark concerned motions for class certification and summary judgment, after

depositions had been taken, not a motion to dismiss. See Clark, 256 F. App’x at 820. Clark may

be relevant to what plaintiffs ultimately have to prove, but it is not relevant to what they have

to plead.

        Plaintiffs’ burden at pleading is illustrated by Connick v. Suzuki Motor Co., 675 N.E.2d

584, 595 (Ill. 1996), in which the Illinois Supreme Court held that plaintiffs who “allege[d]

that their purchases occurred after the [defendants’] allegedly fraudulent statements” and

whose “complaint contain[ed] no facts showing an intervening cause that would break the

chain of proximate causation” had adequately alleged causation under Illinois’s consumer-fraud

statute. Menards attempts to distinguish Connick by contending that it stands merely for the

proposition that a consumer-fraud claim “could only be based on statements made prior to the

purchase,” not statements made after the purchase. Dkt. 36, at 6 n.2. But that misstates

Connick’s holding, as the court expressly noted that “the required allegation of proximate cause

is minimal since that determination is best left to the trier of fact.” Connick, 675 N.E.2d at 595.


                                                3
        Case: 3:20-cv-00107-jdp Document #: 48 Filed: 12/11/20 Page 4 of 6




       On Menards’ motion to dismiss, I must accept all of plaintiffs’ well-pleaded allegations

as true and draw all reasonable inferences in their favor. Calderon-Ramirez v. McCament, 877

F.3d 272, 275 (7th Cir. 2017). Plaintiffs allege that Menards’ advertisements factored into

their purchasing decisions. At the pleading stage, it is reasonable to infer from these allegations

that the advertisements materially induced or proximately caused the plaintiffs to make their

purchases. Plaintiffs will bear a higher burden at summary judgment, but Menards identifies

no authority under any state’s law that requires, at the pleading stage, more than what plaintiffs

have alleged. So this argument doesn’t require dismissal of plaintiffs’ consumer-fraud claims.

B. Overlap with breach-of-contract claims

       Menards contends, as it did in its first motion to dismiss, that plaintiffs’ consumer-

fraud claims are nothing more than repackaged breach-of-contract claims. As before, Menards

relies on Greenberger v. GEICO General Insurance Co., 631 F.3d 392 (7th Cir. 2011), in which

the court of appeals dismissed a claim under Illinois’s consumer-fraud statute because the

plaintiff hadn’t alleged any “affirmative acts of misrepresentation,” only “a simple breach of

contract multiplied over a prospective plaintiff class.” Id. at 400.

       The court rejected this argument the first time that Menards raised it, see Dkt. 26, at

13–14, and the argument fails the second time around as well. As the court explained

previously, even assuming that Greenberger’s principles apply to all of plaintiffs’ consumer-fraud

claims and not just their claims under Illinois law, “plaintiffs have satisfied its requirements by

alleging that Menards falsely advertises that customers will receive certain rebates but

‘systematically and routinely denies or substantially underpays promised rebates and takes

steps to further drive down the redemption rate.’” Id. at 14 (quoting Dkt. 1, ¶ 59).




                                                4
        Case: 3:20-cv-00107-jdp Document #: 48 Filed: 12/11/20 Page 5 of 6




       Menards contends that plaintiffs’ consumer-fraud allegations are facially implausible

because Menards wouldn’t risk damaging its reputation by acting in this way, particularly with

a promotion that is designed to induce customers to return to the store to spend their vouchers.

The court must accept plaintiffs’ well-pleaded factual allegations as true, but not any factual

allegations that are “so sketchy or implausible that they fail to provide sufficient notice to

defendants of the plaintiff’s claim.” Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009). It may

be unlikely that Menards would act in the way that plaintiffs describe, but it is not implausible

that a retailer would offer a voucher promotion to increase initial sales, then attempt to limit

redemption of the vouchers to reduce costs. Rule 8 requires the court to consider whether the

allegations are plausible, not whether they are probable. Alexander v. United States, 721 F.3d

418, 422 (7th Cir. 2013). Plaintiffs’ allegations are at least plausible, so the court will not

dismiss their consumer-fraud claims for this reason.

       Plaintiffs allege that Menards uses certain practices to drive down the redemption rate.

Menards contends that these practices are not illegal, but merely conditions that Menards

imposes on participants in its voucher program. Menards also contends that in considering

whether plaintiffs have alleged affirmative acts of misrepresentation, the court should disregard

quotations that plaintiffs included in their complaint from anonymous internet users who

criticized Menards’ voucher program. But plaintiffs didn’t need the challenged allegations to

allege affirmative acts of misrepresentation, as the court didn’t consider any of these allegations

in rejecting Menards’ argument the first time. See Dkt. 26, at 13–14. So Menards’ arguments

regarding these issues don’t warrant dismissal of plaintiffs’ consumer-fraud claims, either.




                                                5
       Case: 3:20-cv-00107-jdp Document #: 48 Filed: 12/11/20 Page 6 of 6




                                         ORDER

      IT IS ORDERED that defendant Menard, Inc.’s motion to dismiss plaintiffs’ amended

fourth through seventh causes of action, Dkt. 29, is DENIED.

      Entered December 11, 2020.

                                         BY THE COURT:

                                         /s/
                                         ________________________________________
                                         JAMES D. PETERSON
                                         District Judge




                                            6
